Citation Nr: 0532171	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left lower extremity disability, 
claimed to have resulted from hospitalization or medical or 
surgical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to October 1959 and from October 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the case 
was remanded for additional development.

Although in his March 2000 VA Form 9 the veteran marked a box 
indicating his desire for a Board hearing, he also stated in 
a handwritten note that he wanted a VARO hearing.  Records 
show he testified at a personal hearing before a local 
hearing officer in June 2000 and that neither he nor his 
representative have expressed any subsequent desire for an 
additional Board hearing.  Therefore, the Board finds that 
the veteran's request for a personal hearing has been 
satisfied and that the case has been adequately developed for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's additional left lower extremity disability 
was not incurred as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing treatment.  

2.  The evidence shows the veteran consented to the treatment 
provided by VA after being informed of the risks and that the 
disability incurred was the type of risk that a reasonable 
health care provider would have disclosed in connection with 
the informed consent procedures.




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional left lower extremity disability have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist 
including by correspondence dated in July 2004.  All 
identified and authorized medical records relevant to the 
issue on appeal have been requested or obtained.  

The Board notes that records show the veteran failed to 
report for a scheduled VA examination in January 2005 and 
that information that may have been obtained at that time is 
unavailable.  VA regulations provide that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2005).  The Board finds that further 
attempts to obtain additional evidence would be futile.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Factual Background

The veteran contends that VA compensation benefits are 
warranted for an additional left leg disability as a result 
of surgery performed at a VA medical center in January 1998.  
He asserts, in essence, that his left lower extremity 
weakness and left foot drop were due to medical impropriety.

VA medical records show the veteran had a history of 
progressive worsening of left-sided L5 radiculopathy since 
1995.  Hospital records show he underwent L-4 discectomy in 
January 1997 without complications.  Postoperatively he did 
well and was able to ambulate without assistance.  His 
strength was 5/5 and he was immediately able to move all 
lower extremities with preoperative strength.  Subsequent 
treatment records dated in April 1997 note the return of 
symptoms of left L5 radiculopathy.  

VA hospital records show that in January 1998 the veteran was 
admitted for reexploration of L4-5 laminectomy with removal 
of extensive scar tissue around the left L5 nerve root and 
removal of recurrent disc material.  Magnetic resonance 
imaging (MRI) showed scarring and disc fragment adjacent to 
left L5 nerve root.  Records show the risks and benefits of 
surgical treatment were discussed with the veteran and that 
he consented freely.  In a document apparently signed at 
approximately 6:00 AM on January 12, 1998, the veteran 
acknowledged that the nature and attendant risks of the 
procedure had been explained to him and that he requested the 
procedure be performed.  

The operation report shows that on January 12, 1998, at 7:00 
AM the veteran was in hold in the operating room and that the 
operation began at 8:35 AM.  The report noted a fragment of 
the disc was removed from underneath the L5 nerve root on the 
left, that the nerve root had been very adherent to the 
surrounding scaring, and that the dura was not intact around 
this nerve root sleeve following scar removal and 
decompression.  It was noted there were no complications.  A 
January 15, 1998, hospital discharge summary, however, noted 
that an examination at discharge revealed normal sensation 
throughout but weakness to the anterior tibialis and extensor 
halluces longus with complete left foot drop.  

On September 28, 1999, the RO received the veteran's claim 
for a left leg disability secondary to VA surgery.  In 
support of his claim he submitted a private treatment report 
dated in April 2000 indicating he reported that prior to the 
1998 surgery he had no weakness or numbness and that as soon 
as he awoke from surgery he had left lower extremity weakness 
and numbness in the L5 dermatome distribution on the lateral 
side of the leg.  He also had complete loss of dorsiflexion 
of the ankle, with absence of function of the extensor 
hallucis longus and the tibialis anterior.  The physician, 
Dr. J.J., identified by the veteran as an orthopedic surgeon 
noted a physical examination revealed significant foot drop 
with severe weakness of absence of motor function of the 
dorsiflexors of the left ankle and toes.  It was further 
noted that the veteran had a "clear-cut claim that should be 
verifiable by previous records" and that those records 
"should indicate any weakness or lack of weakness that he 
might have had before surgery."

At his personal hearing in June 2000 the veteran testified 
that he was not "warned of any risk whatsoever" prior to 
the January 1998 VA surgery.  He stated, in essence, that he 
did not recall signing any consent form prior to the 
procedure and that if he did so it was while under 
medication.  He reported that he noticed numbness and 
weakness to the left leg after returning to his room from 
surgery.  He also described the difficulties he had 
experienced as a result of his foot drop.  

A private medical report dated in September 2000 by Dr. G.R. 
B., identified by the veteran as an orthopedic surgeon, was 
also provided in support of the claim.  The physician noted 
that the veteran presented with notes demonstrating a 
distinct difference in his preoperative and postoperative 
condition.  It was noted that the veteran stated a 
preoperative MRI had revealed significant scar tissue, but 
the physician reported that a copy of that study was not one 
of the records presented for review.  The report shows that 
examination revealed an absolutely complete foot drop of the 
left foot and it was the physician's impression that a 
transection of the L5 nerve root was a complication of the 
January 1998 reexploration of the L4-5 space.  It was noted 
that, based upon the notes the veteran brought with him, to a 
reasonable degree of certainty it appeared the veteran did, 
in fact, have an inadvertent injury to the left nerve root at 
the time of surgery.  He further opined that this result was 
"definitely not a normal occurrence following back 
surgery."

A VA examination report dated in November 2000 noted the 
claims file was reviewed prior to examination and provided a 
diagnosis of discogenic lumbosacral arthritis with evidence 
of a left foot drop following diskectomy in 1998 per history.  
No opinion as to fault was provided.  A February 2001 VA 
examination report noted that no medical records were 
available for review, but that the provided history and 
examination findings were highly suggestive that the 
veteran's left foot drop was a consequence of his second low 
back surgery.  It was also noted that this was a "well-
described complication of lumbar surgery and would not 
necessarily indicate any negligence on the part of the VA."  

In July 2004 the Board remanded the case to the RO with 
instructions including to schedule the veteran for a VA 
examination by a neurologist for an opinion as to whether it 
was at least as likely as not that any current left leg 
disability was the result of the 1998 VA surgery.  The 
neurologist was also to be asked to offer an opinion 
regarding whether the left leg disability was a reasonably 
foreseeable result of the 1998 surgery and, if not, whether 
the additional disability was the result of carelessness, 
negligence, lack of proper skill, error of judgment or a 
similar instance of fault on the part of VA in its medical or 
surgical treatment.  Subsequent VA records show the veteran 
was notified of the scheduled examination at his address of 
record, but that he failed to report.  No information as to 
the reason for his failure to report has been provided and no 
request to re-schedule the examination was apparently 
received by VA.

Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

It is significant to note that during the course of this 
appeal VA enacted regulations, in essence, codifying the 
requirements for benefits under 38 U.S.C. 1151(a) effective 
September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) 
(including 38 C.F.R. § 3.361 which applies to such claims 
filed on or after October 1, 1997, and revising 38 C.F.R. 
§ 3.358 to state that the section only applied to claims 
filed before October 1, 1997).  A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in September 1999.  

VA regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2005).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Based upon the available evidence of record, the Board finds 
the veteran has an additional left lower extremity disability 
as a result of surgical treatment in January 1998, but that 
it was not incurred as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing treatment.  The medical 
evidence, both VA and non-VA, demonstrates the incurrence of 
an L5 nerve root injury during VA surgery.  The Board notes, 
however, that none of the pertinent medical opinions of 
record were provided based upon a review of the complete 
record.  In fact, Dr. J.J. suggested additional records 
should be obtained to substantiate the veteran's claim and 
Dr. G.R.B. prefaced his opinion by stating that it was based 
upon the limited notes provided by the veteran.  VA efforts 
to obtain an additional opinion based upon the complete 
record were thwarted by the veteran's failure to report for 
examination.

The Board notes there is an apparent conflict in the 
September 2000 private medical opinion of Dr. G.R.B. and the 
opinion of the February 2001 VA physician as to the surgical 
treatment provided on January 12, 1998.  In his opinion Dr. 
G.R.B., while describing the L5 nerve root injury as 
inadvertent, stated the result was not a normal occurrence of 
back surgery.  The February 2001 VA physician stated that a 
left foot drop was a "well-described complication of lumbar 
surgery" and that it was not necessarily indicative of 
negligence.  While acknowledging the difficulty of a 
determination based upon the limited evidence of record, the 
Board finds the opinion of Dr. G.R.B. that the result was not 
a "normal occurrence" of back surgery does not demonstrate 
the level of carelessness, negligence, lack of proper skill, 
error in judgment, or similar VA fault required to establish 
entitlement to compensation.  There is no probative evidence 
showing that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  In 
essence, the Board recognizes that there is some difference 
between what is normal and what is negligent for compensation 
purposes as a result of medical treatment.  The February 2001 
VA physician's opinion, however, is persuasive that foot drop 
is a known risk of lumbar surgery and that its occurrence is 
not necessarily indicative of negligence.  

The Board also finds that the evidence shows the veteran 
consented to the treatment provided by VA after being 
informed of the risks and that the disability incurred was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures.  The February 2001 VA physician's opinion that 
foot drop was a known risk of lumbar surgery is unequivocal 
as to this matter.  The Board notes that the veteran's 
contentions that he was not adequately informed of the risks 
of the January 1998 procedure are inconsistent with the 
contemporaneous medical evidence of record and with his own 
signed acknowledgement of informed consent.  Therefore, the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim. 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left lower extremity disability, 
claimed to have resulted from hospitalization or medical or 
surgical treatment, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


